UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8556


JUAN M. GORDON,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00768-CMH-TRJ)


Submitted:    May 15, 2009                   Decided:   May 26, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan M. Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan M. Gordon seeks to appeal the district court’s

order     dismissing        as     untimely         his     28     U.S.C.       § 2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a     certificate        of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a       substantial       showing          of    the     denial     of    a

constitutional        right.”            28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies          this        standard       by        demonstrating          that

reasonable       jurists         would    find       that        any    assessment       of     the

constitutional        claims       by    the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Gordon has

not     made    the     requisite        showing.            Accordingly,         we     deny    a

certificate of appealability and dismiss the appeal.                                     We deny

Gordon’s       motion      for    transcript         at     government          expense.        We

dispense       with     oral      argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                                2